

117 S2333 IS: Equal Pay for Team USA Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2333IN THE SENATE OF THE UNITED STATESJuly 13, 2021Ms. Cantwell (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend chapter 2205 of title 36, United States Code, to ensure equal treatment of athletes, and for other purposes.1.Short titleThis Act may be cited as the Equal Pay for Team USA Act of 2021.2.Equal treatment of athletes(a) Modification of purposes of United States Olympic CommitteeSection 220503 of title 36, United States Code, is amended—(1)in paragraph (15), by striking ; and and inserting a semicolon;(2)in paragraph (16), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(17)with respect to a sport for which separate programs for female and male athletes are conducted on a national basis, to ensure that female and male athletes who represent the United States in international amateur athletic competitions receive equal and nondiscriminatory compensation, wages, benefits, medical care, travel arrangements, and payment or reimbursement for expenses..(b)Duty of national governing bodiesSection 220524(a) of title 36, United States Code, is amended—(1)by redesignating paragraphs (7) through (14) as paragraphs (8) through (15), respectively; and(2)by inserting after paragraph (6) the following:(7)with respect to a sport for which separate programs for female and male athletes are conducted on a national basis, provide to female and male athletes representing the United States in international amateur athletic competitions equal and nondiscriminatory compensation, wages, benefits, medical care, travel arrangements, and payment or reimbursement for expenses;.(c)Annual report on equal treatment of athletes(1)In generalSubchapter II of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220530A.Annual report on equal treatment of athletesNot less frequently than annually, each national governing body shall submit to the corporation and Congress a report on the compliance of the national governing body with section 220524(a)(7)..(2)Conforming amendmentThe table of sections for subchapter II of chapter 2205 of title 36, United States Code, is amended by adding at the end the following:220530A. Annual report on equal treatment of athletes..(d)Implementation period and reports to CongressNot later than January 31, 2022—(1)the corporation shall—(A)attain full compliance, and ensure that each national governing body attains full compliance, with the applicable provisions of law amended by this Act; and(B)submit to Congress a report describing such compliance of the corporation and each national governing body; and(2)each national governing body shall—(A)attain full compliance with the applicable provisions of law amended by this Act; and(B)submit to Congress a report describing such compliance of the national governing body.